                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

RAHEEM WILCOX,

                Plaintiff,                                      Civ. No. 18-8032 (KM) (CLW)

         v.

SGT. J. MARTINEZ,                                               OPINION

                Defendant.




                                      I.     INTRODUCTION

         Plaintiff pro se, Raheem Wilcox, commenced this action by filing a civil-rights complaint

under 42 U.S.C.   §   1983, on April 16, 2018. (DE 1.) The action was initially administratively

terminated, as the complaint included a defective application to proceed informa pauperis. (DE

3.4.) Mr. Wilcox subsequently submitted a proper infonnapauperis application, and the matter

was reopened. (DE 5, 6, 8.) The Court now undertakes an initial screening of the complaint and a

proposed amended complaint under 28 U.S.C.        §   1915(e), 28 U.S.C.   §   1915A, and 42 U.S.C.   §
1997e.

                                       II.    BACKGROUND

         Mr. Wilcox is presently incarcerated at East Jersey State Prison, in Rahway, New Jersey,

where he seems to have served as a barber for his wing of the prison. Mr. Wilcox explains that,

in January 2018, defendant, Sgt. J. Martinez, accused him of failing to properly clean and

maintain his barber tools, particularly clipper guards. (DE 1    ¶ 6.) Mr.     Wilcox alleges that, the

following day, he was informed that he was fired as the wing barber because he had failed to

keep the clipper guards clean. (Id.) Mr. Wilcox contends that the poor condition of the clipper
guards was not his fault, but instead resulted from a failure by Sgt. Martinez to ensure provision

of sufficient Barbicide disinfectant. (Id.) Mr. Wilcox asserts that      Sgt. Martinez failed to provide a
refill of Barbicide or provide gloves, and ultimately fired him, in retaliation for his having

previously filed a grievance seeking a pay raise for wing barbers. (Id.) Wilcox states that he also

filed a grievance concerning his firing and that, in response, non-party Major Jones told him to

reapply for the position, though it had already been filled. (RI) Mr. Wilcox also alleges that,

because he was deprived of gloves to use while cleaning his barber tools, he developed a skin

lesion on his hand. (Id.)

        Mr. Wilcox asserts claims under 42 U.S.C.        §   1983 and state law against Sgt. Martinez in

both his individual and official capacities. (DE I   ¶J      1—2.) He contends he was subjected to

unsafe working conditions in violation of the Eighth Amendment and that his firing was

retaliation in violation of the First Amendment. (DE 1         ¶ 2(b).) Mr.   Wilcox thrther claims that he

was subjected to discrimination in violation of the Equal Protection clause of the Fourteenth

Amendment. (H) Mr. Wilcox seeks a declaration that his constitutional rights were violated, an

injunction against further retaliation, and compensatory and punitive damages. (Id.            ¶ 7.)
        Mr. Wilcox recently filed a proposed amended complaint. (DE 9.) The allegations against

Sgt. Martinez appear to be substantively identical to those in the original pleading, but Mr.

Wilcox additionally asserts a claim for supervisory liability against Assistant Superintendent

Calvin Spires. (Id.) Mr. Wilcox alleges that Spires “learned of Martinez[’sl illegal actions, and/or

failed to correct defendant Martinez[’sj misconduct that violated Wilcox[’s] rights.” (Id.             ¶ 4c.)
                                  Ill.    LEGAL STANDARDS

        Under the Prison Litigation Reform Act, Pub. L. 104-134,              §   801—810, 110 Stat. 1321-66

to 132 1-77 (Apr. 26, 1996) (“PLRA”), district courts must review prisoner complaints when the


                                                     7
prisoner (1) is proceeding in fonnapauperis, see 28 U.S.C.             §   1915(e)(2)(B), (2) seeks redress

against a governmental employee or entity, see 28 U.S.C.           §   191 5A, or (3) asserts a claim

concerning prison conditions, see 42   u.s.c. §   1997e(c). The PLRA directs district courts to sua

sponte dismiss claims that are frivolous or malicious, that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is immune from such relief.

See 28   u.s.c. §   1915(e)(2)(B), 1915A(b); 42 U.5.C.        §   1997e(c).

         “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

u.s.c. §   1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v Seana, 506 F. App’x 120, 122 (3d Cir. 2012); see

also Mitchell i’. Beard, 492 F. App’x 230, 232 (3d         Cir. 2012) (discussing 42 U.5.C. §

1997e(c)(1D; Couneau v. United States, 287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28

u.s.c. §   191 5A(b)). That standard is set forth in Ashcroft v. Jqbal, 556          u.s. 662 (2009), and Bell
Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). To survive the Court’s screening, the complaint

must allege “sufficient factual matter to show that the claim is facially plausible.” Fowler v.

UPMCShadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation marks omitted). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Jqbal, 556

U.S. at 678; see also Fair Wind Sailing, Inc.     i   Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014).

“A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

         Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519, 520 (1972); Glunkv. Noone, 689 F. App’x 137, 139 (3d Cir. 2017). Nevertheless, “prose




                                                       3
litigants still must allege sufficient facts in their complaints to support a claim.” Mala       i   Crown

Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

        A plaintiff may have a cause of action under 42 U.S.C.         §   1983 for certain violations of

his constitutional rights. That section provides,

                 Every person who, under color of any statute, ordinance,
                 regulation, custom, or usage, of any State or Territory or the
                 District of Columbia, subjects, or causes to be subjected, any
                 citizen of the United States or other person within the jurisdiction
                 thereof to the deprivation of any rights, privileges, or immunities
                 secured by the Constitution and laws, shall be liable to the party
                 injured in an action at law, suit in equity, or other proper
                 proceeding for redress, except that in any action brought against a
                 judicial officer for an act or omission taken in such officer’s
                 judicial capacity, injunctive relief shall not be granted unless a
                 declaratory decree was violated or declaratory relief was
                  unavailable.

42 U.S.C.   §   1983. To state a claim under   §   1983, a plaintiff must allege, first, the violation of a

right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state law. See Harvey v.

Plains Twp. Police Dep ‘1, 635 F.3d 606, 609 (3d Cir. 2011); see also West v. Atkins, 487
                                                                                          U.S. 42,

48(1988).

                                          IV.         ANALYSIS

        I construe Mr. Wilcox’s complaint as attempting to assert           §   1983 claims against Sgt.

Martinez in his individual and official capacities for retaliation in violation of the Free Speech

Clause of the First Amendment, violations of the Cruel and Unusual Punishment Clause of the

 Eighth Amendment, and violations of the Equal Protection Clause of the Fourteenth

 Amendment. (See DE 1.) I construe Mr. Wilcox’s amended complaint as attempting to add a

 claim for supervisory liability against Assistant Superintendent Spires. (See DE 9.) I address

 these claims in turn.

                                                        4
        1. Claims Against SW. Martinez in His Official Capacity

       Section 1983 permits actions against a “person.” 42 U.S.C.                        §   1983. “[A] state is not a

‘person’ within the meaning of § 1983              .   .   .   .“   Will v Mich. Dep ‘1 ofstate Police, 491 U.S. 58,

65—66 (1989). As a claim against a state official in his or her official capacity is essentially a

claim against the state,       §     1983 claims are not permitted against state officials in their official

capacities, except to the extent that such claims seek prospective injunctive relief. (Id. at 71 &

n.10.) Accordingly, the claims for damages against Sgt. Martinez in his official capacity are

dismissed with prejudice. See Will, 491 U.S. at 71 & n.10.

        2. Retaliation

        An incarceraled plaintiff pleads a claim for retaliation by alleging that “(1) he engaged in

constitutionally protected conduct[,] (2) he suffered an adverse action[,] and (3) the

constitutionally protected conduct was a substantial or motivating factor for the adverse action.”

Brant v. Varano, 717 F. App’x 146, 149 (3d Cir. 2017); see also Rauser v. Horn, 241 F.3d 330,

333—34 (3d Cir. 2001). “[G]ovemment actions, which standing alone do not violate the

Constitution, may nonetheless be constitutional torts if motivated in substantial part by a desire

to punish an individual for exercise of a constitutional right.” Allah v. Seiverling, 229 F.3d 220,

224—25 (3d Cir. 2000) (alteration in original) (quoting Thaddeus-Xv hailer, 175 F.3d 378, 386

(6th Cir. 1999)); see also Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003). It is well

established that an inmate’s filing of a grievance constitutes conduct protected by the First

Amendment. See Laurensau v. Romarowics, 528 F. App’x 136, 139 (3d Cir. 2013); Mack v.

Yost, 427 F. App’x 70,72 (3d Cir. 2011) (“Filing a formal prison grievance clearly constitutes

protected activity.   .   .   .“);   see also Watson v Rozuin, 834 F.3d 417, 422 (3d Cir. 2016); Mitchell,

318 F.3d at 530.



                                                                       5
       An action is considered adverse if it would be “sufficient to deter a person of ordinary

firmness from exercising his constitutional rights.” Macky. Warden Lore/to FCJ, 839 F.3d 286,

297 (3d Cir. 2016); see also Watson, 834 F.3d at 422 n.6; Mitchell, 318 F.3d at 530. Whether the

action in question meets this standard “is an objective inquiry and ultimately a question of fact.”

Bistrjan v. Levi, 696 F.3d 352, 376 (3d Cir. 2012); see also Allah, 229 F.3d at 225.

       Once a plaintiff has shown evidence of protected conduct and an adverse action, the next

requirement is a showing of a causal link between the two. See Rauser, 241 F.3d at 333. At that

stage, the plaintiff first bears the burden to show that the protected conduct was a substantial or

motivating factor underlying the adverse action, and the burden then shifts to the defendant to

show that it would have taken the same action regardless of the plaintiffs protected conduct. Id;

see also Watson, 834 F.3d at 831. Where a causal link cannot be shown with direct evidence, a

plaintiff may try to satis’ the initial burden by demonstrating “(I) an unusually suggestive

temporal proximity between the protected activity and the allegedly retaliatory action, or (2) a

pattern of antagonism coupled with timing that suggests a causal link.” Watson, 834 F.3d at 422.

        Here, Mr. Wilcox has failed to adequately plead the third element of a retaliation claim—

that his “constitutionally protected conduct was a substantial or motivating factor for the adverse

action.” Brunt, 717 F. App’x at 149. His complaint includes no facts supporting a link between

the grievance he filed seeking higher pay for wing barbers and Sgt. Martinez’s alleged conduct.

An examination of that grievance, which Mr. Wilcox has included as an exhibit to his complaint,

shows that it makes no complaint regarding Sgt. Martinez or any other specific corrections

officer. Instead, it states that it is a “respectful[] request that this administration consider raising

the pay wage for wing barbers or that they be given and individual pay increase based on job

performance and time on job, or make it equal to the pay wage for down under school barbers.”



                                                    6
(DE 1-4, Ex. E.) Indeed, it appears from the complaint and its exhibits that this grievance was

not badly received; a prison official first responded by slating that wing barbers would receive

pay matching other barbers, though subsequently issued a correction reflecting a decision that

other barbers would receive a decrease in pay to match that of wing barbers. (Id.) Mr. Wilcox

alleges no facts demonstrating a causal link between the grievance and Sgt. Martinez’s conduct

or even suggesting that Sgl. Martinez knew of the grievance. There is no allegation of a prior

pattern of antagonism. While it is possible that Mr. Wilcox’s deprivation of Barbicide and gloves

began around the time he claims he filed this grievance, it is not at all clear from the complaint

whether this was the case. Accordingly, Mr. Wilcox has failed to plead a plausible claim for

retaliation.

        3. Cruel and Unusual Punishment

        A claim under the Cruel and Unusual Punishment Clause includes both a subjective and

an objective component: (1) that the defendant prison official acted with a culpable state of mind

and (2) that the conduct in question was sufficiently harmful to become a constitutional

violation. See Ricks v. Shover. 891 F.3d 468, 473 (3d Cir. 2018). Claims under the Cruel and

Unusual Punishment Clause may be divided into claims alleging excessive force and claims

concerning the conditions of confinement. See Hudson     i’.   MeMflhian, 503 U.S. 1, 8—9 (1992).

The Eighth Amendment requires prison officials to “provide humane conditions of

confinement,” but it “does not mandate comfortable prisons.” Farmer v. Brennan, 511 U.S.

825, 832 (1994) (quoting Rhodes v. Chapman, 452 U.S. 337. 349 (1981)). “[Ejxtreme

deprivations are required to make out a conditions-of-confinement claim. Because routine

discomfort is a part of the penalty that criminal offenders pay for their offenses against society,

only those deprivations denying the minimal civilized measure of life’s necessities are



                                                  7
sufficiently grave to form the basis of an Eighth Amendment violation.” Hudson, 503 U.S. at 9

(internal quotation marks and citations omitted).

           The deprivation of proper barbering supplies does not rise to the level of extremity

required for a claim under the Cruel and Unusual Punishment Clause. The complaint includes no

allegation suggesting that Mr. Wilcox was stripped of “the minimal civilized measure of life’s

necessities.” See Hudson, 503 U.S. at 9. Nor does an alleged failure to provide sufficient

Barbicide or gloves represent “an excessive risk to inmate health or safety.” Farmer. 511 U.S. at

837. “Mere negligence claims do not constitute ‘deliberate indifference.” Innis v. Wilson, 334 F.

App’x 454. 475 (3d Cit. 2009). Furthermore, Mr. Wilcox’s firing from his job as wing barber

does not demonstrate a constitutional injury, as “[p]risoners have no constitutional right to

jobs.” Chapman, 452 U.S. at 348. Accordingly, Mr. Wilcox’s claims under the Cruel and

Unusual Punishment Clause will be dismissed.

           4. Equal Protection

           The Equal Protection Clause of the Fourteenth Amendment provides that no State shall

“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend

XIV,   §   1. The Supreme Court has described this as “a direction that all persons similarly situated

should be treated alike.” City of Cleburne v. Cleburne Living Cir., 473 U.S. 432, 439 (1985). An

equal-protection claim thus requires a showing that (1) the plaintiff is a member of a protected

class and (2) the plaintiff was treated differently from others similarly situated. Oliveira v.

Township of IlTingron. 41 F. App’x 555, 559 (3d Cir. 2002); see also Johnson v Fitemes, 704 F.

App’x 61,65 (3d Cir. 2017); Kazar v. Slippery Rock UnW, 679 F. App’x 156, 162 (3d Cir.

2017); Shuman cx reL Sherizer v. Penn Manor Seh. Dist, 422 F.3d 141, 151 (3d Cir. 2005).




                                                     8
Persons are considered similarly situated when they are “alike in all relevant aspects.” Starizell v.

City ofPhila, 533 F.3d 183, 203 (3d Cir. 2008) (internal quotation marks omitted).

       A successful claim requires proof that the plaintiff was subjected to intentional or

purposeful discrimination. Hassan v. City of N.Y., 804 F.3d 277, 294 (3d Cir. 2015); Shwnan,

422 F.3d at 151. A plaintiff must show discriminatory purpose by demonstrating that the

defendant took the challenged action “at Least partially because the action would benefit or

burden an identifiable group.” Doe cx ret Doe     i   Lower Merion Sc/i. Dist., 665 F.3d 524, 548

(3d Cir. 2011) (citing Pers. Adrn ‘r v. Feeney, 442 U.S. 256, 279 (1979)); see also Ashcroft v.

Iqbal, 556 U.S. 662, 676—77 (2009) (finding that stating discrimination claim requires pleading

facts that show challenged policy was adopted “not for a neutral, investigative reason but for the

purpose of discriminating”).

        While Mr. Wilcox nominally invokes the Equal Protection Clause, he has included no

facts supporting such a claim. He has not alleged that he is a member of a protected class, or

included any facEs pertaining to treatment of similarly situated persons. (See DE 1.) Accordingly,

any equal-protection claim is dismissed.

        5. Supen’isozy Liability

        Mr. Wilcox’s proposed amended complaint adds a claim for supervisory liability against

Assistant Superintendeni Spires. (DE 9    ¶ 4c.) Generally, personal      involvement by the defendant

in the alleged constitutional violation is central to a   §   1983 claim, and liability cannot rest on a

theory of respondent superior. See Chavarriaga v. NJ. Dep ‘t of Corr., 806 F.3d 210, 222 (3d

Cir. 2015). Supervisory liability generally requires some affirmative conduct by the supervisor,

such as a supervisor’s implementation or maintenance of a policy, practice, or custom that




                                                      9
caused the plaintiff constitutional harm. Parkell i’. Danberg, 833 F.3d 313, 330 (3d Cir. 2016);

Santiago v. War,ninster Township, 629 F.3d 121, 129 n.5 (3d Cir. 2010).

         There are two potential theories of supervisory liability. See AM cx reT JMK. v

Luzerne Cty. Juvenile Det Cm, 372 F.3d 572, 586 (3d Cir. 2004). Under the first theory,

defendants may be sued as policy makers “if it is shown that such defendants, ‘with deliberate

indifference to the consequences, established and maintained a policy, custom, or practice which

directly caused [thel constitutional harm.” Id. (quoting Stoneking v. Bradford Area Sc?,. Dist.,

882 F.2d 720, 725 (3d Cir. 1989)). The second theory of liability provides that a supervisor may

be personally liable under      §   1983 if he or she participated in violating the plaintiffs rights,

directed others to violate them, or, as the person in charge, had knowledge of and acquiesced in

his subordinates’ violations. See Baker v Monroe Township, 50 F.3d 1186, 1190—9] (3d Cir.
                                                                                      neous
1995). Knowledge in a “failure to supervise” claim must consist of either “contempora

knowledge of the offending incident or knowledge of a prior patter of similar incidents.” CII

at reT   ZN.   1’.   Oliva. 226 F.3d 198, 202 (3d Cir. 2000).
                                                                                               ng
         Mr. Wilcox appears to be invoking the second version of supervisory liability, claimi

that “Spires learned of Matrinez[’sl actions, and/or failed to correct defendant Martinez[’sl
                                                                                          e
misconduct that violated Wilcox rights.” (DE 9¶ 4c.) The amended complaint does not includ

sufficient factual allegations to support a “failure to supervise” claim, however, as Wilcox
                                                                                      Sgt.
alleges neither that Assistant Superintendent Spires had contemporaneous knowledge of




          The Third Circuit has expressed doubt as to whether this theory of supervisory liability survived
                                                                                                       rather
 the Supreme Court’s decision in Ashcroft v. Iqbal, 556 U.S. 662 (2009), which held that “purpose
 than knowledge is required to impose Bivens liability     . for an official charged with violations arising
                                                               .   .




 from his or her superintendent responsibilities.” Id. at 677; see Jankowski v. U/lock, 649 F. App’x 184,
  187 (3d Cir. 2016.) The Court need not resolve the issue at this time.
                                                         10
Martinez’s actions nor that Spires knew of a prior patter of similar conduct.2 See C.H, 226 F.3d

at 202. Furthermore, as Mr. Wilcox has failed to adequately plead any violation of his

constitutional rights by   Sgt. Martinez, there is no underlying violation for which Assistant
Superintendent Spires could bear supervisory liability. Therefore, this claim must be dismissed.

        6. State-Law Claims

        Mr. Wilcox has also requested that the Court exercise “supplemental jurisdiction over

plaintiff’s state claims.” (DE I    ¶   Ia; DE 9   ¶   Ia.) While federal courts do not generally have

jurisdiction to hear claims under state law, they may exercise supplemental jurisdiction over such

claims if they are “so related to claims in the action within [the court’s] original jurisdiction that

they form part of the same case or controversy.” 28 U.S.C.            §   1367; see also Dc Asenclo v. Tyson

Foods, Inc., 342 F.3d 301, 308 (3d Cir. 2003). Under 28 U.S.C.               §   1367, the Court may decline to

exercise supplemental jurisdiction after it has “dismissed all claims over which it has original

jurisdiction.” 28 U.S.C.    §   1367(c)(3). Furthermore, “where the claim over which the district

court has original jurisdiction is dismissed before trial, the district court must decline to decide

the pendent state claims unless considerations ofjudicial economy, convenience, and fairness to

the parties provide an affirmative justification for doing so.” Hedges              i’.   Musco, 204 F.3d 109,

123 (3d Cir. 2000) (quoting Borough of W Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir.

1995)); see also Sarpolis v. Tereshko, 625 F. App’x 594, 599 (3d Cir. 2016).

        Here, the Court has dismissed all claims over which it had original jurisdiction at the

initial screening stage. The Court is presented with no affirmative reason of economy,

convenience, or fairness to justify an exercise of supplemental jurisdiction. Therefore, to the




2       Indeed, Mr. Wilcox seems to allege that Assistant Superintendent Spires had knowledge of Sgt.
Martinez’s actions only because Mr. Wilcox sent him a letter of complaint after the fact. (DE 9 ¶ 4c.)
                                                          11
extent that Mr. Wilcox asserts any claims under state law,3 the Court declines to exercise

jurisdiction over them, and they will be dismissed.

                                       V.      CONCLUSION

        For the foregoing reasons, I find, upon screening under 28 U.S.C.      §   19 15(e), 28 U.S.C.   §

1915A, and 42 U.S.C.    §   1997e, that Mr. Wilcox’s complaint and proposed amended complaint

fail to state a claim upon which relief could be granted. Accordingly, the action is dismissed

without prejudice. An appropriate order follows.



DATED: Februa 20, 2019                                             /c
                                                                KEVIN MCNULTY
                                                                United States District Judge




          Neither the complaint nor the proposed amended complaint specifically invokes any particular
 state-law claim. (See DE 1; DE 9.)
                                                    12
